Citation Nr: 1202008	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a thromboembolism.  

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On his February 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In July 2011, prior to any such hearing being held, the Veteran withdrew his hearing request.  

Also in the February 2009 rating decision, service connection was denied for bilateral hearing loss and tinnitus; the Veteran subsequently initiated appeals of these determinations.  In a February 2010 rating decision, however, service connection was granted for these disabilities.  Because the appellant was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and for a thromboembolism, or residuals thereof.  According to a February 2009 VA clinical notation, the Veteran had approximately 21 years of service in the National Guard following his active military service between 1968 and 1970.  The service treatment records associated with the Veteran's National Guard have not been obtained, and are potentially relevant to his pending appeal.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any additional information regarding his National Guard service, to include the unit or units to which he was assigned, the dates of any periods of active duty, active duty for training, and/or inactive duty training, and any copies of any service treatment records in his possession.  Thereafter, contact the appropriate source to obtain the Veteran's service treatment records for his periods of National Guard duty.  If any such records are not available, that fact must be documented for the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

